Filed 3/23/22 In re Emmanuel N. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

 In re EMMANUEL N., a Person                                   B315835
 Coming Under the Juvenile
 Court Law.                                                    Los Angeles County
                                                               Super. Ct. No. PJ53915
 THE PEOPLE,

           Plaintiff and Respondent,

           v.

 EMMANUEL N.,

           Defendant and Appellant.

      APPEAL from an order of the Juvenile Court of
Los Angeles County, Fred J. Fujioka, Judge. Affirmed as
modified.
      Richard L. Fitzer, under appointment by the Court
of Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Scott A. Taryle and David A. Voet,
Deputy Attorneys General, for Plaintiff and Respondent.
                    _________________________
       Emmanuel N. admitted he committed carjacking.
The juvenile court ordered suitable placement and imposed
probation conditions. One of those conditions required
Emmanuel to register as a gang member. Emmanuel’s
sole contention on appeal is that the court erred in doing so.
The Attorney General agrees there was insufficient evidence
the crime was gang-related. As the parties agree on this point,
we order the gang registration requirement stricken and
otherwise affirm the court’s order.
        FACTS AND PROCEDURAL BACKGROUND1
       On August 14, 2021, Alberto P. went to pick up his friend
and fellow musician Aaron. The two men played in a mariachi
band. Just before 5:00 p.m., as Aaron was loading their
instruments into the trunk of Alberto’s Honda, he heard someone
say, “What’s up, foo?” Turning, he recognized Angel F., with
whom he’d grown up, “standing right behind him.” Emmanuel
was with Angel. Aaron later told authorities Angel was
“a member of San Fernando.”
       Angel approached the driver’s-side door of Alberto’s car,
opened it, and told Alberto “to get the fuck out of the car.”
Angel took a black semi-automatic handgun out of his waistband
and pointed it at Alberto’s head. Angel then pointed the gun
at Alberto’s brother Alfredo, who was in the passenger seat.
“[Angel] told the victims to get on the sidewalk as he continued
to point and [wave] the handgun at all of them.” Emmanuel
“demanded that everyone give up their cell phones and car keys.”
Alberto handed Emmanuel his phone. Emmanuel told Alfredo



1    We take the facts from the probation officer’s report.




                                2
that he too had a gun. Alfredo didn’t see Emmanuel with a gun
but in “fear for his life” he gave Emmanuel his cell phone.
       When Emmanuel demanded Aaron’s phone, Aaron
“hesitated and said he did not have it on him.” Emmanuel
punched Aaron in the head, causing his contact lenses to
fall out. Angel racked the slide on his gun and a round ejected.
Emmanuel said they couldn’t leave the round behind, and
reached down to retrieve it. Aaron ran inside the house
to call the police.
       In the meantime, Angel saw Alberto’s keychain hanging
from his jacket. Angel told Alberto, “Give me those fuck[i]n[’]
car keys too.” Alberto gave his car keys to Angel, and Angel and
Emmanuel “fled” with Alberto’s car and the victims’ property.
       Shortly thereafter, Blanca R. was in her front yard on
Hubbard Avenue when she heard a loud noise that sounded
like a traffic collision. She saw a “male subject” (later identified
as Angel) “attempting to flee.” She “signaled him to stay on
[the] scene.” Angel pulled out a black semi-automatic handgun,
pointed it at Blanca, and racked the slide back. Blanca, thinking
“she was about to get killed,” put her head down.
       Minutes later, Francisco E. arrived at an address on
Hubbard Avenue to pick up his car and his son. Angel and
Emmanuel jumped over a wall in the backyard and approached
Francisco, signaling him to be quiet by putting their fingers
over their mouths. Angel told Francisco to let him into the house.
When Francisco refused and told the minors to leave, either
Angel or Emmanuel said (in Spanish), “I am going to enter your
house.” The minors then demanded Francisco hand over his
car keys. When he refused, Angel and Emmanuel hit Francisco’s
“face and body” with closed fists a number of times. They threw




                                 3
Francisco on the ground and repeatedly kicked his face and body.
One of the minors pulled out a semi-automatic handgun, pointed
it at Francisco, and pulled the trigger three times. When the gun
didn’t fire, the victim got up and “began to exchange punches
with both suspects.”
       Both Angel and Emmanuel ran. Police apprehended Angel
and found the handgun nearby. Francisco and his son chased
Emmanuel and caught up to him near a park. Emmanuel
was talking to a driver of a Volkswagen. Francisco tackled
Emmanuel “down to the ground” and “a struggle ensued.”
The Volkswagen driver yelled, “He was trying to take my car!”
Police arrived and arrested Emmanuel.
       The People filed a petition alleging carjacking of Alberto P.
(count 1), attempted carjacking of Francisco E. (count 2), and
assault on Francisco E. by means of force likely to cause great
bodily injury (count 3).2 On September 28, 2021, Emmanuel
accepted the district attorney’s offer of a plea to the carjacking
charge “for suitable placement.” The parties agreed the People
would dismiss the remaining counts with a Harvey waiver.3
       At the hearing, the prosecutor explained to Emmanuel
the rights he’d be giving up and listed the terms and conditions
of probation the court would impose. She did not mention
registration as a gang member. However, box 37 of the proposed
Conditions of Probation attached to the probation officer’s report,
which the probation department had checked, stated, “You must

2     The petition alleges the assault charge as a misdemeanor
but the “[s]ummary of charges” on the petition reflects a felony
triad of two, three, or four years.
3     People v. Harvey (1979) 25 Cal.3d 754.




                                 4
register for the next five (5) years as a Gang member pursuant
to 186.32 PC with the local law enforcement agency in the county
in which you reside within 10 days.”
       The court accepted Emmanuel’s admission and found
a factual basis for it. The court ordered Emmanuel suitably
placed on terms and conditions it then listed. Number 37 was,
“[Y]ou must register for the next five years as a gang [member],4
pursuant to 186.32 of the Penal Code, with the local law
enforcement agency in the county in which you reside.”
Emmanuel’s counsel objected “to the requirement he register
as a gang member.” Counsel said, “I don’t think there’s been
any proof presented that he personally belongs to the gang
as opposed to associating or just having a friend, the co-minor,
who might be a gang member.” The court responded, “The
objection is noted.”
                            DISCUSSION
       On appeal, Emmanuel challenges the requirement that
he register as a gang member for five years. The Attorney
General agrees the court erred.
       The petition contained no gang allegation, nor did
Emmanuel admit one as part of his plea. Moreover, as
the Attorney General notes, the reference in the probation
officer’s report to Angel being a “ ‘documented member’ ”
of “ ‘San Fernando’ ” does not establish “ ‘San Fernando’ ”
was a “ ‘criminal street gang’ ” as Penal Code section 186.22,
subdivisions (e) and (f), define it. The Attorney General
observes there was no evidence San Fernando “was an
ongoing organization or group of three or more persons

4      The reporter’s transcript says “a gang mother.” We assume
this is a typographical error.




                                5
having a common name,” nor of its “ ‘primary activities’ ”
or its members’ participation in a “ ‘pattern of gang activity.’ ”
The Attorney General concludes, “[E]ven though appellant
obviously ‘associated’ with [Angel] during the carjacking,
the record simply lacks evidence that [Angel] belong[ed] to
a criminal street gang as defined by section 186.22.” (Cf. People
v. Martinez (2004) 116 Cal.App.4th 753, 756, 762, fn. 8 [reversing
gang registration order and noting “this appeal comes to us
following a plea, [so] we of course do not have any expert
testimony in the record that explains the relationship of
the crime to a criminal street gang”].)
       As the parties are in agreement, we order the gang
registration condition stricken and otherwise affirm the juvenile
court’s order.




                                6
                         DISPOSITION
      The portion of the order requiring Emmanuel N. to register
as a gang member under Penal Code section 186.32 is stricken.
The order is affirmed in all other respects.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                     EGERTON, J.

We concur:




             EDMON, P. J.




             KIM, J.*




*     Judge of the Los Angeles Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                 7